UNITED STATES DISTRICT COURT                                                                                                                     Job#: 24740
                 Case 1:19-cv-07024-LAP                                Document 20 Filed 08/14/19 Page 1 of 3
SOUTHERN DISTRICT OF NEW YORK
Attorneys : Company: Lewis Baach Kaufmann Middlemiss PLLC PH: (21 2) 897- 1971
Address : 405 Lexin ton Avenue 62nd Floor New York NY 10174
                                                  Joanne Jaffe                                                         Case Number: 19-cv-07024

                                                                                                                       Date Filed:
                                                      V.                                                   Plaintiff   Client's File No. :
                       City of New York. Police Commissioner James O'Neill , et al.                                    CourtlReturn Date:



                                                                                                       Defendants

STATE OF NEW YORK, COUNTY OF NEW YORK, SS.:
                                                                                                                       AFFIDAVIT OF SERVICE
Reginald Hunter, being sworn says:
        Deponent is not a party herein is over the age of 18 years and resides in the State of New York.

On August 14, 2019. at 11:10 AM at One Police Plaza, New York, NY 10007, Deponent served the within Summons and First
Amended Complaint



On: City of New York, Defendant therein named.
0     #1 INDIVIDUAL
      By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in as said recip ient therein .
0    #2 SUITABLE AGE PERSON
     By delivering thereat a true copy of each to (Police Officer I Desi naged Agent) a person of suitable age and discretion. Said premises is recipient's:[]
     actual place of business I employment 0 dwelling house (usual place of abode) within the state.
0 #3 AFFIXING TO DOOR
      By affixing a true copy of each to the door of said premises which is subjects
      [] actual place of business I employment [] dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find subject
      or person of suitable age and discretion thereat having called there


      Address confirmation:
~ #4 Corporation or Partnership or Trust or LLC
      By delivering thereat a true copy of each to P.O. Mirabelle, personally. Deponent knew said entity so served to be the entity described in said
      aforementioned document as said subject and knew said individual to be Police Officer I Desinaged Agent thereof.

0     #5 MAILING
      On • service was completed by mailing a true copy of above document(s) to the above address in a 1st C lass postpaid properly addressed
      envelope marked "Personal and Confidential" from a depository under the exclusive care and custody of the United States Post Office in the State
      of New York .


      0   An additional mailing was completed to the address above by certified mail.
~ #6 DESCRIPTION
  Sex : Male            Color of skin: White        Color of hair: Black Age : 35- 45 Yrs.
  Height: 5 ft 5 in- 5 ft 8 in    Weight: 161-200 Lbs.           Other Features:
0     #7 MILITARY SERVICE
      Deponent asked person spoken to whether the person to be served is currently active in the military service of the United States or of the State
      of New York, and was informed that said person is not.
0 #8 WITNESS FEES
      Subpoena Fee Tendered in the amount of$
D     #90THER




    NOTARY PUBLIC - v
    No. 01lA4992593
    Qualified in New York County                                                                                                           '
                                                                                                                              Reg inald Hunter
    My Commission Expires January 13, 2_
                                       022                                                                                       1346142       ~



    205 East 42nd Street, New York, NY 10017
                                                                                                                                             ~
    212-393-9070 www.legaleaseinc.com
                                                                                                                                    LEGALEASEINC
UNITED STATES DISTRICT COURT
                 Case 1:19-cv-07024-LAP                               Document 20 Filed 08/14/19 Page 2 of 3                                      Job#:   24741
SOUTHERN DISTRICT OF NEW YORK
Attorneys: Company: Lewis Baach Kaufmann Middlemiss PLLC PH: (212) 897-1971
Address: 405 Lexin ton Avenue 62nd Floor New York NY 10174
                                                 Joanne Jaffe                                                        Case Number: 19-cv-07024

                                                                                                                     Date Filed:
                                                      v.                                                 Plaintiff   Client's File No.:
                                                                                                                     Court/Return Date:
                       City of New York, Police Commissioner James O'Neill , et al.



                                                                                                      Defendants

STATE OF NEW YORK, COUNTY OF NEW YORK, SS.:
                                                                                                                     AFFIDAVIT OF SERVICE
Reginald Hunter, being sworn says:
            Deponent is n ot a party herein is over the age of 18 years and resides in the State of New York.


On August 14, 2019, at 11:10 AM at One Police Plaza, New York, NY 10007, Deponent served the within Summons and First
Amended Complaint



On: Police Commissioner James O'Neill, Defendant therein named.
0 #1 INDIVIDUAL
    By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in as said recipient therein.
0    #2 SUITABLE AGE PERSON
     By delivering thereat a true copy of each to (Police Officer I Desinaged Agent) a person of suitable age and discretion. Said premises is recipient's:O
     actual place of business I employment 0 dwelling house (usual place of abode) within the state.
0    #3 AFFIXING TO DOOR
     By affixing a true copy of each to the door of said premises which is subjects
     (]actual place of business I employment [)dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find subject
     or person of suitable age and discretion thereat having called there


     Address confirmation:
~    #4 Corporation or Partners hip or Trust or LLC
     By delivering thereat a true copy of each to P.O. Mirabella, personally. Deponent knew said entity so served to be the entity described in said
     aforementioned document as said subject and knew said individual to be Police Officer I Desi naged Agent thereof.

0    #5 MAILING
     On . service was completed by mailing a true copy of above document(s) to the above address in a 1st Class postpaid properly add ressed
     envelope marked "Personal and Confidential" from a depository under the exclusive care and custody of the United States Post Office in the State
     of New York.


      0   An additional mailing was completed to the address above by certified maiL
~ #6 DESCRIPTION
      Sex: Male              Color of skin: White         Color of hair: Black Age : 35 - 45 Yrs.
      Height: 5 ft 5 in - 5 ft 8 in    W eight: 161-200 Lbs.           Other Features:
0     #7 MILITARY SERVICE
      Deponent asked person spoken to whether the person to be served is currently active in the military service of the United States or of the State
      of New York, and was informed that said person is not.
0     #8 WITNESS FEES
      Subpoena Fee Tendered in the amount of$
0     #9 OTHER

                                                                                                                           /




    NOTARY PUBLI C-
    No. 01LA4992593
                                                                                                                                            (
    Qualified in New York County                                                                              I
                                                                                                                               R eginald Hunter
    My Com mission Expires January 13, 2_022
                                                                                                                                  1346142       -..--~
                                                                                                                                                ~
    205 East 42 nd Street, New York, NY 10017
    212-393-9070 www.legaleaseinc.com                                                                                               LEGAL EASE INC.
UNITED STATES DISTRICT COURT
                 Case 1:19-cv-07024-LAP                              Document 20 Filed 08/14/19 Page 3 of 3                                              Job#: 24742
SOUTHERN DISTRICT OF NEW YORK
Attorneys : Company: Lewis Baach Kaufmann Middlemiss PLLC PH : (212) 897-1971
Address: 405 Lexin ton Avenue 62nd Floor New York NY 10174
                                                 Joanne Jaffe                                                        Case Number: 19-cv-07024

                                                                                                                     Date Filed:
                                                     V.                                                  Plaintiff   Client's File No.:
                      City of New York, Police Commissioner James O'Neill, et al.                                    Court/Return Date:



                                                                                                     Defendants

STATE OF NEW YORK, COUNTY OF NEW YORK, SS.:
                                                                                                                     AFFIDAVIT OF SERVICE
Reginald Hunter, being sworn says:
        Deponent is not a party herein is over the age of 18 years and resides in the State of New York.

On August 14, 2019, at 11:10 AM at One Police Plaza, New York, NY 10007, Deponent served the within Summons and First
Amended Complaint



On: First Deputy Police Commissioner Benjamin Tucker, Defendant therein named.
0    #1 INDIVIDUAL
     By delivering a true copy of each to said recipient personally; Deponent knew the person so seNed to be the person described in as said recipient therein.
0    #2 SUITABLE AGE PERSON
     By delivering thereat a true copy of each to (Police Officer I Desinaged Agent) a person of suitable age and discretion. Said premises is recipient's:[]
     actual place of business I employment []dwelling house (usual place of abode) within the state.

0    #3 AFFIXING TO DOOR
     By affixing a true copy of each to the door of said premises which is subjects
     [)actual place of business I employment [] dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find subject
     or person of suitable age and discretion thereat having called there


     Address confirmation:
~    #4 Corporation or Partnership or Trust or LLC
     By delivering thereat a true copy of each to P.O. Mirabello, personally. Deponent knew said entity so seNed to be the entity described in said
     aforementioned document as said subject and knew said individual to be Police Officer I Desinaged Agent thereof.

0    #5 MAILING
     On , seN ice was completed by mailing a true copy of above document(s) to the above address in a 1st C lass postpaid properly addressed
     envelope marked "Personal and Confidential" from a depository under the exclusive care and custody of the United States Post Office in the State
     of New York.


      0   An additional mailing was completed to the address above by certified mail.
~ #6 DESCRIPTION
     Sex: Male              Color of skin : White        Color of hair: Black Age: 35 - 45 Yrs.
     Height: 5 ft 5 in - 5 ft 8 in    Weight: 161 -200 Lbs.           Other Features:
0    #7 MILITARY SERVICE
     Deponent asked person spoken to whether the person to be seNed is currently active in the military seN ice of the Un ited States or of the State
     of New York, and was informed that said person is not.
0    #8 WITNESS FEES
     Subpoena Fee Tendered in the amount of$
D    #90THER



                                                                                                                               /
                                                                                                                                                     /)1           5--
                                                                                    ~~
                                                                                                                      _: j l
                                                                                                                       I       I     J
                                                                                                                            :6;? / ,;/_/7"/
                                                                                                                                              I      •         '

                                                                                                                     t/                           ,. r'i'~C/<4~~
                                                                                                                                                          (
                                                                                    ~
    No. 01 LA4992593                                                                                                       /rr- ~ "~ ~~
    Qualified in New York County                                                                               tl                  Reginald Hunter
    My Commission Expires January 13, ~022
                                                                                                                                      1346142 ~


 205 East 42nd Street, New York, NY 10017
 212-393-9070 www.legaleaseinc.com                                                                                                       LEGAL EASE INC.
